The opinion of the court was delivered by
Redeield, Ch. J.
The objection made, in this case, is only to the charge of the court, as to the removal of the boxes, and the goods not attached. As, then, the process was never attempted to be applied, to any of this property, no question of trespass, by means of abuse of the process to cover property, which the officer put to some other use, inconsistent with the purpose for which it was taken, properly arises.
The officer had the right to take possession of the boxes, and open them, and separate what he chose to attach, as an incident, so to speak, of the right to make the attachment of property so situated. But this he must do in a reasonable manner, and this is precisely what the court told the jury, in other words. “ But they were not authorized to remove said boxes from said depot, unnecessarily,” “ And if they did, showing no necessity therefor fyc.” It seems to us, this is putting'the case upon the true ground. And if it became necessary or reasonable, for the defendants to do all that they did do, they should have shown the reasonableness of such acts to the jury, which comes clearly within the terms of the charge.
Judgment affirmed.